DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19,in the reply filed on 10/5/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.
Allowable Subject Matter
Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 16, Hibner et al. disclose all elements (those that are also in claim 1), including a second anchor 254/insert 266 (Fig. 16) but fails to further disclose, teach, or suggest a second rack gear having a second conduit through which the second anchor is positioned.  Hibner et al.’s second anchor 254 is associated with the first rack gear 252.  For this reason, Hibner et al. fails to fully disclose, teach, or suggest all elements included in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, Hibner et al. fails to further disclose, teach, or suggest wherein the rack gear 252 includes a plurality of first flat surfaces and the anchor 256 includes a plurality of second flat surfaces such that the plurality of first and second flat surfaces are respectively configured for grasping during rotation of the rack gear relative to the anchor; regarding claim 11, Hibner et al. fails to further disclose, teach, or suggest wherein the insert includes an opening extending through the body to the channel.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, & 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibner et al. (US Pub. No. 2017/0281219 A1).
Regarding claim 1, Hibner et al. discloses an ultrasonic surgical instrument 210 (Figs. 11-16), comprising: (a) an end effector 40 (Figs. 11-16) including an ultrasonic blade 160 (Figs. 11-16); (b) a shaft assembly 212 (Figs. 11-16) proximally extending from the end effector 40 and defining a longitudinal axis, wherein the shaft assembly 212 includes at least one elongate member connected to a select one or both of the end effector 40 and the shaft assembly 212; and (c) at least one translatable rack gear assembly (Figs. 16-20) coupled with the shaft assembly 212, wherein the at least one translatable rack gear assembly includes: (i) a rack gear 252 (Fig. 16) having a conduit 262 (Fig. 16) extending longitudinally therethrough, (ii) an anchor 256 (Figs. 16-20) positioned within the conduit of the rack gear 252 (Fig. 16-20), wherein the anchor 256 is configured to be longitudinally adjusted relative to the longitudinal axis and the rack gear 252, and (iii) an insert 266 (Figs. 16-20) received within the anchor 256, wherein the anchor 256 is coupled with the at least one elongate member 212 such that adjustment of the anchor 256 relative to the rack gear 252 is configured to longitudinally move the insert 266 and the at least one elongate member 212 for adjusting tension of the at least one elongate member 212 (Figs. 16-20; paragraphs [0096]-[0097]).
Regarding claim 2, Hibner et al. further disclose wherein the rack gear 252 is operatively connected with a drive assembly 246, 250 (Fig. 16) to translationally drive movement of the select one or both of the end effector 40 and the shaft assembly 212 (Fig. 16; paragraphs [0094]-[0095]).
Regarding claim 3, Hibner et al. further disclose wherein the rack gear 252 includes a plurality of splines 248 (Fig. 16) configured to be received against the drive assembly 246, 250 such that the rack gear 252 is configured to rotate relative to the drive assembly 246, 250 while remaining coupled with the drive assembly 246, 250 (Fig. 16; paragraphs [0094]-[0095]).
Regarding claim 4, Hibner et al. further disclose wherein the rack gear 252 includes an interior threading 262, 264 (Fig. 16; paragraphs [0094]-[0095]), wherein the anchor 256 includes an exterior threading (anchor element 256 is described as a ‘lead screw’ so it is considered to have an exterior threading; paragraph [0096]) that corresponds with the interior threading 262, 264 of the rack gear 252 such that rotation of the anchor 256 relative to the rack gear 252 is configured to translate the anchor 256 relative to the rack gear 252 (Figs. 16-20; paragraphs [0096]-[0097]). 
Regarding claim 6, Hibner et al. further disclose wherein the anchor 256 includes a sidewall (front and back faces of the anchor 256 - best seen in Fig. 19) and an opening 260 (Fig. 19) extending through the sidewall.
Regarding claim 7, Hibner et al. further disclose wherein the anchor 256 is configured to receive a plurality of the inserts 266 (insert 266 is removably inserted within the anchor 256 so it could be removed and replaced with other inserts, thereby being capable of receiving a plurality of inserts).
Regarding claim 8, Hibner et al. further disclose wherein the anchor 256 includes a plurality of the openings (Fig. 19 - two openings 260 & central lumen of 256 through which 266 is inserted) through the sidewall of the anchor 256, wherein each of the plurality of the openings is configured to receive the insert 266 (the projection/leg portions of 266 could be inserted into openings 260 and central lumen of 256 receives the entire insert 266; Fig. 19).
Regarding claim 9, Hibner et al. further disclose wherein the insert 266 includes a body extending within the shaft assembly 212 (projection 268 extends into grooved portion of 212 as seen in Fig. 19), the body having an end portion and a channel extending inwardly and longitudinally through the end portion of the body (c shape reads on this - see Fig. 19), wherein the channel is configured to receive the at least one elongate member 212 (Figs. 16-20).
Regarding claim 10, Hibner et al. further  wherein the channel is sized to correspond to the at least one elongate member 212 to maintain a position of the at least one elongate member 212 relative to the body of the insert 266 (via the projection 268 which is received in a corresponding groove of 212 - Fig. 19).
Regarding claim 12, Hibner et al. further disclose wherein the insert 266 includes a flange, wherein the flange is recessed within the anchor 256 (extending c-shaped portion that has an outer peripheral dimension that is inserted through the central lumen of anchor 256 - Fig. 19- and is considered to be ‘recessed within the anchor’ because of this attachment).
Regarding claim 13, Hibner et al. further disclose wherein the flange is an arcuate flange (Fig. 19 - see discussion of flange in rejection of claim 12 above), wherein the arcuate flange is curved to correspond to an exterior surface of the anchor (arcuate curve of the elements of insert 266 correspond to the curvature of the exterior surface of the anchor 256 - Fig. 19).
Regarding claim 14, Hibner et al. further disclose wherein the shaft assembly 212 includes an articulation section 130 (Fig. 11) configured to articulate from a straight configuration to an articulated configuration to thereby deflect the end effector 40 relative to the longitudinal axis, wherein the insert 256 is an articulation band insert, wherein the at least one elongate member is an articulation band configured to drive movement of the articulation section 130 (paragraphs [0096]-[0097] discusses the functionality and interaction of the insert 256 as it pertains to the articulation section 130).
Regarding claim 15, Hibner et al. further disclose wherein the at least one elongate member 212 is a drive band configured to drive movement of the end effector 40 (Fig. 11; paragraphs [0090]-[0092]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 3, 2022